Title: From George Washington to George Measam, 8 February 1779
From: Washington, George
To: Measam, George

Sir
Head Quarters [Middlebrook] 8th Feby 1779

I desire that immediately on receipt of this letter you will make a minute and accurate account of all the Clothing in your Store—and transmit it to Head Quarters without a moments delay. I am Sir Your humble servt.
P.S. You will likewise add a State of such issues as may have been made in consequence of powers given to Genls Putnam & McDougall to draw from your Store.

